517 F.2d 1404
11 Empl. Prac. Dec. P 10,688
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard D. Culp, Plaintiff-Appelleev.General American Transportation Corp., Defendant-Appellant.
Nos. 74-1968 and 74-2384.
United States Court of Appeals, Sixth Circuit.
July 23, 1975.

Before PECK, MCCREE and LIVELY, Circuit Judges.

PER CURIAM

1
In this case the employer appeals from the judgment of the district court which found that the plaintiff, who is a Negro, was laid off from his position as a foreman in violation of Title VII of the Civil Rights Act of 1964.  Damages and attorneys fees were awarded.


2
Upon consideration of the record the court concludes that the findings and conclusions of the district court as set forth in its memorandum opinion and order filed May 23, 1974 are supported by substantial evidence and the application of controlling legal authority.  The court specifically finds that the plaintiff did establish a prima facie case of unlawful discrimination and that the evidence introduced on behalf of the defendant did no more than create issues for determination by the district court.


3
The plaintiff has filed a cross-appeal in which he seeks an additional attorney fee for legal services on appeal.  Counsel for the plaintiff is directed to submit an application for a fee on appeal to this court with supporting data within 30 days from the entry of this order.  The defendant shall have 15 days after receipt of the plaintiff's application in which to reply.


4
The judgment of the district court is affirmed on the direct appeal and costs are taxed on both appeals against the defendant General American Transportation Corp.